Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 3, 2020

                                      No. 04-20-00089-CV

                                    VERMILLION FC, LP,
                                        Appellant

                                                v.

                                 1776 ENERGY PARTNERS,
                                         Appellee

                  From the 293rd Judicial District Court, Zavala County, Texas
                              Trial Court No. 16-10-13812-ZCV
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER

       Appellants’ unopposed second motion for an extension of time to file their brief is
granted. We order appellants’ brief due August 31, 2020. Counsel is advised that no further
extensions of time will be granted absent a timely motion that: (1) demonstrates extraordinary
circumstances justifying further delay; (2) advises the court of the efforts counsel has expended
in preparing the brief; and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy workload to be an extraordinary circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court